﻿May I at the outset, on behalf of the delegation of the Ivory Coast and on my own behalf, offer most heartfelt and cordial congratulations following the unanimous vote which has brought Ambassador von Wechmar to the office of the presidency of the thirty-fifth session of the General Assembly. His election is the recognition of the contribution of the Federal Republic of Germany to the establishment of detente between East and West, and peace in the world. It is likewise a tribute to his personal qualities and to the meritorious efforts which he has unswervingly deployed since he has represented his country with unlimited distinction at the United Nations for the triumph of the ideals of the Organization. Nor are we ready to forget the decisive role he played within the group of five Western Powers working towards a peaceful settlement of the Namibian conflict and which has elaborated for this purpose a plan which the United Nations has endorsed. I wish from the bottom of my heart that the lofty mission entrusted to him will be fully crowned with success, and I wish to assure him of the entire and unalloyed co-operation of my delegation.
171.	May I offer my sincere gratitude to his predecessor, Mr. Salim Ahmed Salim, who has carried out his task with the talent and competence that are well known to us. There is no doubt that the General Assembly, in electing him as a representative of Africa to direct its work, chose well.
172.	I would be remiss if I were not to express my gratitude to our dynamic and courageous Secretary-General, Mr. Kurt Waldheim, for his tireless dedication to the objectives of the United Nations.
173.	The Ivory Coast is pleased with the progress achieved since the last session of the General Assembly in the sphere of decolonization. The access to independence of Saint Vincent and the Grenadines was preceded by that of the Republic of Zimbabwe and the Republic of Vanuatu. It is with great joy that I hail the admission of Zimbabwe and Saint Vincent and the Grenadines to the United Nations. I should like to assure their delegations of all our sympathy and our earnest desire to maintain the best possible relations with them. We are particularly gratified at the process by which the transfer of power to the majority has been carried out and at the reconciliation which has taken place between the racial communities within Zimbabwe.
174.	The Ivory Coast hopes that the Republic of South Africa will soon draw the necessary lessons from the settlement of the question of Southern Rhodesia, because the situation prevailing in southern Africa is a source of profound concern to us.
175.	The war continues to claim victims in Namibia and in the neighbouring States. Violence continues to grow in South Africa itself. Blind, merciless and bloody repression strikes down school children who in their turn dare to denounce openly the inhuman and odious system of apartheid and racial discrimination. Those who endure this system and South African occupation are quite naturally ready to enter into a pact with the devil himself to escape their situation and to satisfy their legitimate aspirations for freedom and human dignity.
176.	The occupation of Namibian territory, apartheid and racial discrimination thus constitute threats to peace and security in Africa and are promoting foreign interference. With every passing day this danger increases. It is indeed high time to put an end to this situation.
177.	The Government of the Ivory Coast urgently appeals to the South African Government to facilitate the implementation of the United Nations plan for the settlement of the Namibian question. An internal settlement of this question, of which the establishment of a council of ministers seems to be the beginning, appears quite clearly to be doomed to failure, as was the case with Southern Rhodesia. Only the organization of free and democratic elections, as provided for in the United Nations plan, can lead to a lasting settlement of the conflict and bring peace to Namibia. We exhort the five Western Powers to continue to work for a peaceful solution of this problem, in spite of the difficulties which prevent the implementation of the United Nations plan.
178.	The Ivory Coast wishes to reaffirm its position with respect to the policy of apartheid, now that the Government of South Africa has taken an initiative in creating a consultative body composed of representatives of the various communities of the country, but excluding the black community. My country considers that it is only through dialogue between all the communities without any exception that it will be possible to promote their harmonious coexistence. That coexistence cannot be conceived of except in an acceptance of fundamental freedoms and equality of rights for all citizens of South Africa, without any consideration of race.
179.	The Ivory Coast is deeply concerned also by other conflicts on the African continent, those in the Horn of Africa, in Chad and Western Sahara. It cannot conceal its bitterness at the fact that interventions by OAU have so far not made it possible to make any progress in the settlement of those conflicts. It deplores foreign interference in the Horn of Africa. The situation prevailing in that region strengthens us in our conviction that the only way to protect Africa against such interference is through a policy of neutrality based, as we have so frequently stated from this rostrum, on peace within each African country; peace between African countries; and peace between African countries and the rest of the world. We renew our appeal to the parties to the conflicts in the African continent to settle their conflicts by resorting to peaceful means, to brotherly dialogue, free from any foreign interference.
180.	Because of its persistence and its gravity, and because of the destruction and sorrow it causes, the conflict in the Middle East continues to be a source of profound concern. Our position in this respect remains unchanged. We continue to believe that only recourse to dialogue can provide a global, fair and lasting settlement of the conflict. After 30 years of war that have inflicted untold suffering on the peoples of the region, sown death and desolation and caused so much ruin, we could only welcome the attempts at a peaceful settlement of the conflict.
181.	The Ivory Coast is pleased with the results already obtained along those lines. It is profoundly convinced that an over-all just and lasting settlement of the conflict is possible if all the parties agree to seek it through negotiation—that is to say, by means of dialogue. We shall not cease to affirm that that presupposes at the outset refusal by the parties to delude themselves as to the realities of the region. There can be no solution of the conflict without the withdrawal of Israel from occupied Arab territories and without its recognition of the national rights of the Palestinian people, in particular its right to an independent homeland. Nor can there be any solution unless the Palestinians recognize Israel's right to exist. That is the price of peace in that region.
182.	We cannot hide our indignation at the violations of such sacred principles of the United Nations Charter as respect for sovereignty, territorial integrity and non-interference in internal affairs, nor our anguish at the resultant threats to international peace and security.
183.	Those violations and their consequences, which inevitably bring to mind the sorry period of the cold war, have demonstrated that detente is desired and sought only between the great Powers, and that the developing countries are but pawns and victims of the merciless struggle that pits the two blocs against each other. The great Powers confront each other through proxy States or proxy rival factions within States. Nor are there any scruples about invading a State directly or through an allied Power, regional or otherwise, in order to impose some faction or regime upon it. And unquestionably that is neo-colonialism and imperialism.
184.	Thus detente is seen as the absence of any direct confrontation between the great Powers, particularly the two super-Powers, but not as the disappearance of the fundamental antagonisms between East and West, which will come about only through the elimination of one of the competing conceptions of a just order that the two blocs represent.
185.	In fact, the great Powers wish to achieve peace not through detente but through the old and dangerous principle of a balance of forces, which inevitably leads to mistrust and an arms race and has begotten all the wars that mankind has known.
186.	Disarmament is not possible under such conditions. It is therefore not surprising that the measures adopted so far in this field have not resulted in any significant reduction in armaments, and that they have all been aimed at stabilizing the nuclear balance and consolidating the strategic status quo on the basis of parity. We would reiterate the appeal to the great Powers made by President Felix Houphouet- Boigny, when he said:
"Men have adopted the regimes of their choice. They did not create the world. Let them beware of destroying what they have not created, that is to say the world and mankind with it."
187.	The two blocs will be able to achieve peace through detente and disarmament only if they give up trying to convert each other and to impose upon the world their ideologies and their truths, and if each recognizes the right of the other to exist and to be different. In order to assure peace and international security, detente must be global and not limited to the great Powers.
188.	The Ivory Coast believes that those States that are not parties to a bloc can contribute positively to the strengthening of peace and international security -if they practise a genuine policy of neutrality. Such a policy implies peace within each of those States, peace between those States, and recourse to dialogue to settle any potential disputes between them.
189.	Only neutrality of that kind can protect them from subversion, interference and foreign intervention. It would save the developing countries from allowing themselves to be drawn into the rivalries between the two blocs, having to spend millions of dollars for the purchase of weapons and the creation and training of powerful armies and thus sacrificing their development. The only worthwhile kind of competition between the great Powers in these countries is competition which relates strictly to the economic, social, technical and technological fields.
190.	Our policy of being open to the world, without any exclusions, which was affirmed at the Congress of the Democratic Party of the Ivory Coast, just held at Abidjan, is based upon those considerations.
191.	It is clear from the positions I have just outlined that peace is a fundamental goal of my country's foreign policy. Hence the economic crisis through which the world is now passing cannot but be a source of profound disquiet for my country because it contains the germs of conflict and so threatens international peace and security. As a result of unjust economic relations and of an economic system instituted by and for the developed countries, nearly 1 billion human beings in the developing countries are undernourished, and many millions of them are dying from hunger.
192.	The World Food Conference that was convened in 1974 following the food crisis of 1972 and 1973 considered that within 10 years it might be possible to ensure that no child would go to bed with an empty stomach and that no family would have fears about food for the morrow. Today it appears that, if considerable efforts are not made during the next 20 years, there will still be 400 million malnourished persons in the year 2000.
193.	And yet the development efforts of the developing countries are being held back by the decrease in their export revenues that results from the constant deterioration in the terms of trade. That is why the Ivory Coast is gratified by the felicitous results of the negotiations on the creation of a Common Fund under the Integrated Programme for Commodities  of UNCTAD.
194.	Certainly, all the wishes of the developing countries have not been fulfilled. In particular it is clear that, compared to the $6 billion initially contemplated for an attempt, with some chance of success, to stabilize the prices of the 18 commodities of the Integrated Programme, the $750 million finally agreed on is not very much. But the agreement that made it possible to establish a Common Fund seems to symbolize the rich countries' realization of the need to stabilize the export incomes of the poor countries.
195.	We hope that the conditions for the operation of the Fund will rapidly be formulated—in particular as far as concerns the entry into force of the agreement that established it, the constitution of its two windows and the conclusion of agreements on commodities.
196.	We wish the establishment of the Common Fund to mark the beginning of the disappearance of the spirit of speculation that prevails in exchanges between developed and developing countries, and the beginning of the process that will lead to the stabilization of the prices of raw materials, the principal element of the new international economic order.
197.	It is indeed paradoxical that the developed countries should be asking for the stabilization of petroleum prices when they do not agree to the stabilization of the prices of commodities such as cocoa and coffee. Need we recall that it was in order to avoid the speculation to which petroleum fell victim that the exporting countries established a common front?
198.	The spirit of speculation of the wealthy countries is therefore at the root of the rise in petroleum prices which is engendering inflation throughout the world, excessive indebtedness, increased deficit in the balance of payments, and increased wretchedness in the developing countries. lt leads to the death of freedom and encourages subversion and foreign interference and intervention in those countries. In short, it leads to their destabilization.
199.	As has been stated by President Houphouet-Boigny,
"Poverty resulting from speculation on other raw materials may well in the long run create a situation that is dangerous both for those who are the victims of those evil practices and for those who engage in them, a situation that is bound to be exploited by those who try to fish in troubled waters."
200.	A new international economic order implies also that manufactured goods produced in factories, sold to the developing countries by the developed countries should not be restricted or denied access to the markets of the latter. The industrialization of the developing countries would gain as a result, and achievement of the goal of the Lima Declaration of 29 July 1980, which provides for their share of world industrial production to be increased from 7 to 25 per cent by the year 2000, would be facilitated.
201.	It would be mutually beneficial for the developed as well as the developing countries if the Tokyo Round agreements concluded in 1979, which are designed to lower customs duties and to eliminate non-tariff barriers to trade, could be implemented. It has been demonstrated that the number of unemployed in the third world would be reduced by 6 million by 1986 without halting the expansion of employment in the developed countries if the latter would progressively end restrictions on the import of manufactures from the South. The argument according to which a broadening of the developed countries' markets for such imports would lead to increasing unemployment in those countries is therefore groundless. On the contrary, it is protectionism which constitutes a threat to employment in the developed countries.
202.	The establishment of a new economic order also calls for reform of the international monetary system. The latter must take the form of replacing the floating exchange rates, which generate insecurity, by fixed or stabilized parities. There again, it is the developed countries which bear the responsibility for the reforms. It is for them to put an end to the present monetary disorder. The reform of the monetary system should make it possible to establish a link between the creation of new liquidities and the granting of supplementary resources to the developing countries so as to bring about a large-scale transfer of the financial resources necessary for their development.
203.	We are therefore pleased at the decision taken during the annual meeting of IMF and the World Bank, which has just been held, to authorize the developing countries to receive larger loans than those that have been granted to them in terms of their quotas.
204.	Any discussion of a present economic crisis must include a reference to the problems of the world energy supply. It has been shown that without a massive and generalized mobilization of all energy resources, there will be an energy shortage within 20 years. Energy consumption in the third world countries will triple by the year 2000 and will represent 37 per cent of world consumption, compared with 25 per cent at present.
205.	The investments required in order to ensure fulfilment of energy requirements by the year 2000 are enormous. They are estimated at $10,000 billion. More than half that amount relates to the nuclear power industry, the principal replacement source of energy in the industrialized countries. However, it is essentially in the developing countries that the problems of investment with respect to energy arise most acutely.
206.	We are bound, therefore, to welcome the project to establish a branch of the World Bank designed to finance the energy development of the poor countries, whose author is Mr. Robert McNamara, President of the Bank. We trust that the project, which comes at the right time to strengthen the hopes that we have placed in the United Nations Conference on New and Renewable Sources of Energy, will soon see the light of day.
207.	We urge the thirty-fifth session of the General Assembly to adopt decisions to set in motion global negotiations within the framework of the North-South dialogue. We also appeal to the developing countries, and in particular to the richer ones, to display their genuine solidarity by organizing among themselves a system of co-operation in order to deal with the world economic crisis.
208. The division of the world into two political and military blocs has not made it possible for the United Nations so far to come anywhere near assuming its responsibilities with respect to the maintenance of international peace and security. But it could be different if Member States, accepting themselves as they are, had a just, equitable and realistic understanding of the growing interdependence of their economies.
209.	The Organization could then be the framework for fraternal and active solidarity in which Member States could take joint action to ensure that millions of people do not die of hunger, that 70 per cent of the children of the third world no longer suffer from malnutrition, that a billion human beings are no longer doomed to illiteracy and that the riches of the earth can be equitably distributed among the nations.
210.	Before this common aspiration for the happiness of men, of all men without exception, man's hostility towards man would begin to be blunted, force would be replaced by dialogue and the world would come to know genuine peace.
